Citation Nr: 0845011	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for knee problems.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, denied 
service connection for knee problems.  The veteran filed an 
April 2005 Notice of Disagreement (NOD).  

The veteran testified before a Decision Review Officer (DRO) 
at the Indianapolis VARO in June 2006.  A hearing transcript 
has been associated with the file. 


FINDINGS OF FACT

1.  The VA has fulfilled its duties to notify and assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision. 

2.  The veteran's claimed knee disabilities are not 
attributable to the veteran's military service.


CONCLUSION OF LAW

The veteran does not have knee disabilities incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications of benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through February 2005 and February 2006 
notice letters, the RO notified the veteran and his 
representative of the information and evidence needed to 
substantiate his claim.  By a March 2006 notice letter, the 
veteran was provided with the criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the veteran's claim, the claim was properly re-
adjudicated in a October 2006 Supplemental Statement of the 
Case (SSOC), which followed the adequate notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
Consequently, a remand of the service connection issue for 
further notification of how to substantiate the claim is not 
necessary. 

The Board also finds that the February 2005 and February 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the February 2005 and notice letter requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disability.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  Also, 
post-service medical records have been received from a 
private doctor who examined the veteran on a referral from 
VA.  Significantly, the veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
his claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the veteran in obtaining any relevant 
evidence. 

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service Connection

In June 2004, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including bilateral knee problems.  Service 
connection for knee disabilities requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A review of the veteran's STR's reveals no treatment for knee 
problems during service.  Further, the veteran's examination 
reports from service induction and separation are negative 
for complaints, treatment, or diagnosis of knee problems.

A private medical report from October 2001 reflects that the 
veteran had x-rays on his left knee.  The x-ray report 
reflects that three views of the left knee showed early 
degenerative changes of the left knee with no fractures, 
destructive lesions, joint diffusions, or calcified bodies 
demonstrated.  Moreover, no soft tissue abnormalities or 
radiopaque foreign bodies were noted.  The examiner 's 
impression was early degenerative changes of the left knee 
with no other radiographic abnormalities.  

A report of September 2004 VA examination reflects that the 
veteran complained of pain in his knees while walking up and 
down stairs that worsens with repetitive movement.  The 
veteran reported that the pain made his job as a carpenter 
difficult.  Upon physical examination, the examiner noted 
that the veteran had flexion of 130 degrees and full 
extension in both of his knees.  The examiner noted pain on 
palpation in the area of the patella.  The examiner further 
noted that the veteran's knees were stable, but there was 
mildly weakened motion and excess fatigability against 
moderate resistance.  The examiner diagnosed the veteran with 
degenerative joint disease of the knees which had become 
worse in the last twelve months.  X-rays of the veteran's 
knees reflected degenerative joint disease.  The examiner 
also noted that there was mild functional impairment that 
interfered with the veteran's job as a carpenter.  However, 
the examiner failed to give a medical opinion as to the 
etiology of the veteran's degenerative joint disease in his 
knees.  

In his April 2005 NOD, the veteran asserted that his knee 
problems were a direct result of wear and tear during his 
service.  In particular, the veteran stated that serving on 
boats with steel decks, working in cramped work spaces, and 
loading and unloading supplies for troops caused his knee 
problems.  

At his June 2006 hearing before the DRO at the Indianapolis 
VARO, the veteran testified that he didn't start having pain 
in his knees until "a couple of years ago".  The veteran 
further testified that he neither complained of nor received 
treatment for his knees during his service.  The veteran 
explained that his job during service called for him to run 
from the top deck down to the diesel engine.  The veteran 
stated that he often did not wear the proper shoes and that 
he sometimes wore "thongs".  The veteran further asserted 
that, while running between decks of the ship, he often 
grabbed the top of the ladder and jumped to the bottom to 
take care of the engine.  The veteran further testified that 
he had to clean the diamond plate steel floors on his hands 
and knees.  The veteran also estimated that he began 
experiencing problems with his knee ten years after 
separation from service.  

In the Veteran's Brief, the veteran's representative asserted 
that VA breached its duty to the veteran by not requesting a 
medical opinion from the VA examiner who conducted the 
September 2004 VA examination.  Accordingly, the veteran's 
representative asserted that the appeal should be remanded in 
order to schedule another VA examination with explicit 
instructions to the examiner to provide a medical nexus 
opinion as to whether any diagnosed disability is directly 
related to the veteran's service.  

As previously noted, the veteran's STR's are negative for 
complaints of or treatment for knee problems during service.  
Further, the veteran's examination reports from service 
induction and separation are negative for complaints, 
treatment, or diagnosis of knee problems.  The veteran's 
first complaint of knee problems was in 2001-32 years after 
the veteran's separation from service.  As such, there is no 
continuity between any claimed in-service injury and a 
current knee disability.  

In light of the lack of any clinical evidence of knee 
problems in service, the Board must rely on the veteran's 
statements as to possible in-service events that caused the 
veteran's claimed disability.  Moreover, any VA examiner 
asked to give a medical opinion concerning the veteran's 
claimed knee disabilities would be compelled to base such 
opinion on the veteran's statements of in-service events.  In 
the present case, the Board finds the veteran's statements 
less than credible since there is no supporting objective 
evidence of the veteran's assertions.  Therefore, a remand of 
this issue to afford the veteran a VA examination is not 
warranted.  

The Board finds persuasive that there is simply no competent 
medical opinion of record that relates any claimed knee 
problems to the veteran's period of service.  Neither the 
veteran nor his representative has submitted or identified 
any such medical opinion.  Furthermore, as a layperson 
without the appropriate medical training and expertise, the 
veteran is simply not competent to provide a probative 
opinion on a medical matter, such as whether there exists a 
medical nexus between any current disability and service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, the Board finds in light of the evidence of 
record, in particular, the lack of any medical opinion 
evidence linking a diagnosis of any knee disability to the 
veteran's period of service, that service connection for knee 
problems is not warranted.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the evidence weighs against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for knee problems is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


